DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In par. [00135], a phrase in section (d) reads (underlined for emphasis), “whereby differentiation between each view of a stereoscopic view in enabled”. The Examiner requests clarification on what is being enabled.
In par. [0065], Non-Patent Literature “Chapter 2 of ‘Image-Guided Interventions Technology and Application’ Peters, T.; Cleary, K., 2008, ISBN: 978-0-387-72856” is referred to but is not listed in the IDS filed on 04/30/2019.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The limitation of claim 14 states the two detectors comprises at least one of a distinct resolution and a distinct color, and whereby differentiation between each view of a stereoscopic view in enabled. The omitted elements are: the element that is enabled to differentiate between each view of a ster. 
For purposes of examination, the Examiner is interpreting the limitation of claim 14 to read (underlined for emphasis), “the two detectors comprises at least one of a distinct resolution and a distinct color, and whereby differentiation between each view of a stereoscopic view is enabled”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider et al., hereafter Haider (PGPub # 20140107471).
Regarding claim 1, Haider teaches a 3D navigation system for enhancing feedback during a medical procedure, the system comprising [a reference frame for use in a computer assisted surgery procedure with navigation. The reference frame includes a frame having a flat or 3-dimensional surface (par. 0012)]:
an optical imaging system comprising [a first camera and, optionally, a second camera in a stereo-vision arrangement where each of the first camera and the second camera (if provided) provides 
an optical assembly comprising movable zoom optics and movable focus optics [a moveable camera stage and included camera pair [...] The stage is provided with motors, a stage or other controlled movement device permitting the spacing between and/or angulation and/or focus of the cameras to change (par. 0138). Adjust a camera to zero in on or focus or zoom to a portion of interest in the surgical field (par. 0209)];
a zoom actuator for positioning the zoom optics; a focus actuator for positioning the focus optics [For within camera variations these are such things as focal point, zoom, exposure, aperture and other camera based modifications that will adjust the cameras output as part of an imaging adjustment (par. 0229)];
a controller for controlling the zoom actuator and the focus actuator in response to received control input [the camera motion and selection of view along with the control of the camera motors, stage or other movement device are, in some embodiments, controlled based on user selected inputs (par. 0139)];
at least one detector for capturing an image of at least one of a target and an obstacle, the at least one detector operable with the optical assembly [a variety of configurations for the tracking element and the cameras that comprise the exemplary camera-tracking embodiments of the tracker-tracking element subsystem […] the tracking element's location must be extracted from the images captured by the camera (par. 0185)];
and a proprioception feature operable with the optical imaging system for generating a 3D perception, the proprioception feature comprising a communication feature for providing 3D information, the 3D information comprising real-time depth information in relation to real-time planar information in relation to an interrogation volume [image capture, processing and camera adjustment  
the zoom optics and the focus optics independently movable by the controller by way of the zoom actuator and the focus actuator, respectively [a camera provided on the OTT contains an auto focus capability that, under instructions from the CAS computer and the various factors described herein, will dynamically adjust the camera and view to zoom, track, pan or focus on a frame (par. 0213). The examiner interprets that the CAS computer can independently move the zoom actuator and the focus actuator because it can dynamically adjust the zoom or focus on a frame when adjusting the camera],
the optical imaging system configured to operate at a minimum working distance from at least one of the target and the obstacle, the working distance defined between an aperture of the optical assembly and at least one of the target and the obstacle [camera field of view for various angle orientations for the cameras included within an on tool tracking […] the camera field of view may be physically or electronically altered depending upon the desired field of view needed for the particular computer aided surgery procedure (Fig. 8A, 8B, 9, and 10; par. 0092],
whereby feedback during the medical procedure is enhanceable [the CAS computer may provide variable feedback to a user (par. 0082 & 0445)].
Regarding claim 2, Haider teaches the system of Claim 1, wherein the communication feature comprises at least one sensory input device [a tactile feedback mechanism may be used in conjunction with an embodiment of an on tool tracking (OTT) device [...] an OTT device would include a component or series of components (par. 0011)] and at least one sensory output device [the component may be an actuator […] or other device positioned adjacent to the cable […] cable movement relates to a signal indicative of the operation of the trigger of the surgical tool (par. 0011)]
and wherein the communication feature is operable by way of a set of executable instructions storable on a non-transitory memory device [The computer includes within an electronic memory accessible to the processing unit instructions for on tool tracking computer assisted surgery (par. 0441)].
Regarding claim 3, Haider teaches the system of Claim 2, wherein the at least one sensory input device comprises at least one of the at least one detector and an active tool [the device has a housing having a surface or feature for releasable engagement with a portion of a surgical tool; a first camera and, optionally, a second camera in a stereo-vision arrangement where each of the first camera and the second camera (par. 0014)],
wherein the at least one sensory input device is configured to receive an input signal from at least one of a visual input, an audio input, and a haptic input [Errors in alignment between the surgical path and the surgical plan as well as corrective actions may be communicated to the surgeon by an indicator such as a graphical notification on a computer screen, LCD, or projected display, a flashing light, an audible alarm, a tactile feedback mechanism, or any other means for indicating deviation error (par. 0196)].
Regarding claim 4, Haider teaches the system of Claim 2, wherein the at least one sensory output device comprises at least one of a display device and an active tool [performing a computer assisted surgery procedure using a hand held surgical instrument […] controlling the operation or speed of the tool or providing guidance to the user to adjust the speed of the tool; and providing a user of the surgical instrument an output relating to additional aspects, one or more of displaying, projecting, or indicating an output related to a computer assisted surgery processing step (par. 0017)],
and wherein the at least one sensory output device is configured to transmit an output signal in the form of at least one of a visual output, an audio output, and a haptic output [an output comprising one or more of a tactile indication, a haptic indication, an audio indication or a visual indication (par. 0018)].
Regarding claim 5, Haider teaches the system of Claim 3, wherein the visual input comprises at least one of an image obtained by the at least one detector [Exemplary inputs used by the OTT CAS system for determining processing mode include, by way of example and not limitation, one or more of the following: […] physical parameters in the surgical field, including natural or artificial parameters; reference frame input; projected image; motion detection from sensors (Fig. 33; par. 0228)],
wherein the audio input comprises at least one of voice-recognized observations [voice input or indication from user (par. 0228). The feed from the OTT camera(s) is recorded either on command, always on or done in response to a user or system input such as a […] voice commant and the like (Fig. 33; par. 0141)],
and wherein the haptic input comprises at least one of pressure exerted by tissue on a dull pressure spring [a tactile feedback mechanism, the position restoration element is a return spring coupled to the second end of the second linkage and there is an override spring coupled to the return spring and also there may be an actuator coupled to the override spring (par. 0010)].
Regarding claim 6, Haider teaches the system of Claim 4, wherein the visual output comprises at least one of a visual cue [For simplified indicators […] A bank of LED's, for example, could display either the three line or arrow indication previously described (par. 0205)],
wherein the audio output comprises at least one of an audio cue [this output is manifested for the user […] can also include audio feedback (par. 0217)],
wherein the haptic output comprises at least one of a touch cue [the tactile indication comprises a temperature indication; and the haptic indication comprises a force indication or a vibration indication (par. 0018)].
Regarding claim 10, Haider teaches the system of Claim 4, wherein the output signal comprises a signal associated with a trajectory toward the target and a signal associated with a trajectory toward an obstacle [an indicator provides the surgeon with OTT CAS appropriate outputs related to his position, orientation and movement of the tool, as well as the intended resection, and the deviations between the two, within a real time OTT CAS step. The indicator can be any variety of means to align/locate the surgical path with the intended resection (par. 0079)],
and wherein the signal associated, with a trajectory toward the target and the signal associated with a trajectory toward an obstacle are distinct from one another [For example, the stimulus could be as simple as enhanced vibration to indicate deviation of the surgical path from the intended resection (par. 0444)].
Regarding claim 15, Haider teaches the system of Claim 2, wherein the communication feature further comprises a device configured to at least one of render an image on a display device, update the image on the display device, and track a tool tip [the progress/results are displayed in real time on the OR computer or on an OTT monitor (par. 0084). The computer system can display a three dimensional rendition of the surgical tool and the patient's anatomy (par. 0198)].
Regarding claim 16, Haider teaches the system of Claim 2, wherein the at least one a sensory input device is configured to at least one of detect a plurality of sensory input signals, analyze the plurality of sensory input signals, at least one of translate and transform the plurality of sensory input signals into a plurality of sensory output signals [multiple sensors or detection or measurement devices of the same type may be placed on the OTT device in different positions and then those same input types from each of the different locations may also be used to provide additional OTT CAS operational inputs, determinations or control factors. Each of the separate sensor outputs or readings may be used individually or the data from the same types of sensors may be collected together and averaged according to the type of sensor and data use (par. 0144)],
and transmit the plurality of sensory output signals, wherein the plurality of sensory output signals comprises at least two of a visual feedback, a haptic feedback, and an audio feedback [an indicator such as a graphical notification on a computer screen, LCD, or projected display, a flashing light, an audible alarm, a tactile feedback mechanism, or any other means for indicating deviation error (par. 0196)].
Regarding claim 17, Haider teaches the system of Claim 1, wherein the proprioception feature further comprises an ultra high-definition (HD) thin frame for facilitating movement of a focal plane by way of a tracked pointer tool [In one embodiment, the display is optimized to provide guidance for navigating a saw (par. 0200). A high-resolution screen (par. 0205)]. In embodiments to provide guidance for navigating a surgical tool, a high-resolution screen can be utilized].
Regarding claim 18, Haider teaches a method of fabricating a 3D navigation system for enhancing feedback during a medical procedure, the method comprising: providing an optical assembly comprising movable zoom optics and movable focus optics [a moveable camera stage and included camera pair [...] The stage is provided with motors, a stage or other controlled movement device permitting the spacing between and/or angulation and/or focus of the cameras to change (par. 0138). Adjust a camera to zero in on or focus or zoom to a portion of interest in the surgical field (par. 0209)];
providing a zoom actuator for positioning the zoom optics; providing a focus actuator for positioning the focus optics [For within camera variations these are such things as focal point, zoom, exposure, aperture and other camera based modifications that will adjust the cameras output as part of an imaging adjustment (par. 0229)];
providing a controller for controlling the zoom actuator and the focus actuator in response to received control input [the camera motion and selection of view along with the control of the camera motors, stage or other movement device are, in some embodiments, controlled based on user selected inputs (par. 0139)];
providing at least one detector for capturing an image of at least one of a target and an obstacle, providing the at least one detector comprising providing the at least one detector as operable with the optical assembly [a variety of configurations for the tracking element and the cameras that comprise the exemplary camera-tracking embodiments of the tracker-tracking element subsystem […] the tracking element's location must be extracted from the images captured by the camera (par. 0185)];
and providing a proprioception feature operable with the optical imaging system for generating a 3D perception, providing the proprioception feature comprising providing a communication feature configured to provide 3D information, the 3D information comprising real-time depth information in relation to real-time planar information in relation to an interrogation volume [image capture, processing and camera adjustment may also be used in or become the subject of compensation techniques, including to dynamically optimize the field-of-view and volume-of-interest (par. 0209)],
providing the zoom optics and providing the focus optics comprising providing the zoom optics and providing the focus optics as independently movable by the controller by way of the zoom actuator and the focus actuator, respectively [a camera provided on the OTT contains an auto focus capability that, under instructions from the CAS computer and the various factors described herein, will dynamically adjust the camera and view to zoom, track, pan or focus on a frame (par. 0213). The examiner interprets that the CAS computer can independently move the zoom actuator and the focus actuator because it can dynamically adjust the zoom or focus on a frame when adjusting the camera],
and providing the optical imaging system comprising configuring the optical imaging system to operate at a minimum working distance from at least one of the target and the obstacle, the working distance defined between an aperture of the optical assembly and at least one of the target and the obstacle [camera field of view for various angle orientations for the cameras included within an on tool tracking […] the camera field of view may be physically or electronically altered depending upon the desired field of view needed for the particular computer aided surgery procedure (Fig. 8A, 8B, 9, and 10; par. 0092],
whereby feedback during the medical procedure is enhanceable [the CAS computer may provide variable feedback to a user (par. 0082 & 0445)].
Regarding claim 19, Haider teaches the method of Claim 18, wherein providing the communication feature comprises providing at least one sensory input device [a tactile feedback mechanism may be used in conjunction with an embodiment of an on tool tracking (OTT) device [...] an OTT device would include a component or series of components (par. 0011)] and providing at least one sensory output device [the component may be an actuator […] or other device positioned adjacent to the cable […] cable movement relates to a signal indicative of the operation of the trigger of the surgical tool (par. 0011)]
and wherein providing the communication feature comprises providing the communication feature as operable by way of a set of executable instructions storable on a non-transitory memory device [The computer includes within an electronic memory accessible to the processing unit instructions for on tool tracking computer assisted surgery (par. 0441].
Regarding claim 20, Haider teaches a method enhancing feedback during a medical procedure by way of a 3D navigation system, the method comprising: providing the 3D navigation system, providing the 3D navigation system comprising [a reference frame for use in a computer assisted surgery procedure with navigation. The reference frame includes a frame having a flat or 3-dimensional surface (par. 0012)]:
providing an optical imaging system, providing the optical imaging system comprising: providing an optical assembly comprising providing movable zoom optics and providing movable focus optics [a moveable camera stage and included camera pair [...] The stage is provided with motors, a stage or other controlled movement device permitting the spacing between and/or angulation and/or focus of the cameras to change (par. 0138). Adjust a camera to zero in on or focus or zoom to a portion of interest in the surgical field (par. 0209)];
providing a zoom actuator for positioning the zoom optics; providing a focus actuator for positioning the focus optics [For within camera variations these are such things as focal point, zoom, exposure, aperture and other camera based modifications that will adjust the cameras output as part of an imaging adjustment (par. 0229)];
providing a controller for controlling the zoom actuator and the focus actuator in response to received control input [the camera motion and selection of view along with the control of the camera motors, stage or other movement device are, in some embodiments, controlled based on user selected inputs (par. 0139)];
providing at least one detector for capturing an image of at least one of a target and an obstacle, providing the at least one detector comprising providing the at least one detector as operable with the optical assembly [a variety of configurations for the tracking element and the cameras that comprise the exemplary camera-tracking embodiments of the tracker-tracking element subsystem […] the tracking element's location must be extracted from the images captured by the camera (par. 0185)];
and providing a proprioception feature operable with the optical imaging system for generating a 3D perception, providing the proprioception feature comprising providing a communication feature configured to provide 3D information, the 3D information comprising real-time depth information in relation to real-time planar information in relation to an interrogation volume [image capture, processing and camera adjustment may also be used in or become the subject of compensation techniques, including to dynamically optimize the field-of-view and volume-of-interest (par. 0209)],
providing the zoom optics and providing the focus optics comprising providing the zoom optics and providing the focus optics as independently movable by the controller by way of the zoom actuator and the focus actuator, respectively [a camera provided on the OTT contains an auto focus capability that, under instructions from the CAS computer and the various factors described herein, will dynamically adjust the camera and view to zoom, track, pan or focus on a frame (par. 0213). The examiner interprets that the CAS computer can independently move the zoom actuator and the focus actuator because it can dynamically adjust the zoom or focus on a frame when adjusting the camera],
and providing the optical imaging system comprising configuring the optical imaging system to operate at a minimum working distance from at least one of the target and the obstacle, the working distance defined between an aperture of the optical assembly and at least one of the target and the obstacle [camera field of view for various angle orientations for the cameras included within an on tool tracking […] the camera field of view may be physically or electronically altered depending upon the desired field of view needed for the particular computer aided surgery procedure (Fig. 8A, 8B, 9, and 10; par. 0092];
receiving at least one input signal by the at least one sensory input device [a tactile feedback mechanism may be used in conjunction with an embodiment of an on tool tracking (OTT) device [...] an OTT device would include a component or series of components (par. 0011)];
and providing at least one output signal by the at least one sensory output device, thereby enhancing feedback during the medical procedure [the component may be an actuator […] or other device positioned adjacent to the cable […] cable movement relates to a signal indicative of the operation of the trigger of the surgical tool (par. 0011). The CAS computer may provide variable feedback to a user (par. 0082 & 0445)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider as applied to claims 1, 4, and 6 above, and further in view of Quaid et al., hereafter Quaid (PGPub # 20040106916).
Regarding claim 7, Haider teaches the system of Claim 6, wherein the visual cue comprises a light indication [For simplified indicators […] A bank of LED's, for example, could display either the three line or arrow indication previously described (par. 0205)],
and wherein the touch cue comprises a vibratory indication [].
Haider does not explicitly teach wherein the audio cue comprises a beep indication. However, Quaid teaches wherein the audio cue comprises a beep indication [the scalar distance D of the tip of tool from the surface of an object of interest (par. 0137). A series of beeps may be provided to indicate the value of D. As the value of D decreases, the interval between the beeps may be reduced correspondingly (par. 0139)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider with the teachings of Quaid and include a beeping audio feedback to cue the user. By doing so, the user would be able to hear the indication that a surgical cutting tool is nearing an object of interest.
Regarding claim 8, Haider teaches the system of Claim 4, wherein the output signal comprises at least one of a variable amplitude and a variable frequency [a haptic feedback signal with forces or vibration of different frequency and/or amplitude (par. 0221)].
Haider does not explicitly teach wherein at least one of the variable amplitude and the variable frequency is variable as a function of proximity of the active tool in relation to at least one of the target and the obstacle.
However, Quaid teaches the variable amplitude and the variable frequency is variable as a function of proximity of the active tool in relation to at least one of the target and the obstacle [the scalar distance D of the tip of tool from the surface of an object of interest (par. 0137). The frequency, amplitude, waveform, and/or other property of vibration of haptic arm is dependent on distance D (par. 0141)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider with the teachings of Quaid and have the haptic feedback (frequency and amplitude) be in relation to a surgical tool in relation to an object of interest. By doing so, the user would be able to receive haptic feedback that would indicate the distance of a surgical cutting tool is relative to an object of interest.
Regarding claim 9, Haider does not explicitly teach the system of Claim 8, wherein at least one of the variable amplitude and the variable frequency increases as the active tool moves toward at least one of the target and the obstacle, and wherein at least one of the variable amplitude and the variable frequency decreases as the active tool moves away from at least one of the target and the obstacle.
However, Quaid teaches the variable amplitude and the variable frequency increases as the active tool moves toward at least one of the target and the obstacle, and wherein at least one of the variable amplitude and the variable frequency decreases as the active tool moves away from at least one of the target and the obstacle [A series of beeps may be provided to indicate the value of D. As the value of D decreases, the interval between the beeps may be reduced correspondingly (par. 0139). The frequency, amplitude, waveform, and/or other property of vibration of haptic arm is dependent on distance D (par. 0141)].
Quaid teaches that the audio feedback increases or decreases as the tip of tool moves closer to or farther from an object of interest, respectively. This teaching is obvious that also be applied to the haptic feedback. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider with the teachings of Quaid and increase or decrease haptic feedback (frequency and amplitude) as the tip of tool moves closer to or farther from an object of interest, respectively. By doing so, the user would be able to receive haptic feedback that would indicate the distance of a surgical cutting tool is relative to an object of interest.
Regarding claim 11, Haider teaches the system of Claim 7, wherein a reference plane is definable in relation to the interrogation volume by at least one point corresponding to at least one of a landmark and a barrier for facilitating respectively determining a position of at least one of the target and the obstacle [series of points or surfaces are used to register or correlate the position of the patient's anatomy with the virtual model of the patient. To gather this information, a navigated pointer is used to acquire points at an anatomical landmark or a set of points on a surface within the patient's anatomy (par. 0086). The on tool tracking device visually monitors the position of several items in real time, including: the position of the associated surgical tool, the position of the patient and the position of items used during a procedure, such as one or more reference frames or one or more markers (par. 0087)],
wherein the at least one point is definable by a tracked pointer tool [a navigated pointer is used to acquire points at an anatomical landmark or a set of points on a surface within the patient's anatomy (par. 0086)],
Haider does not explicitly teach wherein the tracked pointer tool is trackable by at least one technique of sonar tracking, ultrasonic tracking, and optical tracking. However, Quaid teaches the tracked pointer tool is trackable by at least one technique of sonar tracking, ultrasonic tracking, and optical tracking [the sensors may determine the position or orientation of a surgical instrument relative to an anatomical part(s) or relative to the position of a user(s) of the surgical instrument […] The boundary-sensing signals or sensory signals can be delivered to a surgical instrument [...] The means for signal communication may include, but is not limited to radio frequencies, acoustic, ultrasound, electromagnetic, infrared, optical, etc. (par. 0023)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider with the teachings of Quaid and include at least one tracking technique using sonar, ultrasonic, and optical tracking. By doing so, the system will be indicate to a user the location of a surgical cutting tool in a region of interest.
Regarding claim 12, Haider does not explicitly teach the system of Claim 11, wherein the beep indication comprises a range from a periodic beep to a persistent beep, the beep indication indicating a position of a tracked pointer tool relative to the reference plane,
wherein the position of the tracked pointer tool is defined by coordinates x, y, and z in relation to both the reference plane and at least one boundary plane of the interrogation volume, and whereby gauging a distance to at least one of the target and the obstacle is facilitated.
However, Quaid teaches the beep indication comprises a range from a periodic beep to a persistent beep, the beep indication indicating a position of a tracked pointer tool relative to the reference plane [the scalar distance D of the tip of tool from the surface of an object of interest (par. 0137). A series of beeps may be provided to indicate the value of D. As the value of D decreases, the interval between the beeps may be reduced correspondingly (par. 0139)],
wherein the position of the tracked pointer tool is defined by coordinates x, y, and z in relation to both the reference plane and at least one boundary plane of the interrogation volume, and whereby gauging a distance to at least one of the target and the obstacle is facilitated [The tracking system continuously determines, or tracks, the position of one or more trackable markers disposed on, incorporated into, or inherently a part of the trackable objects, with respect to a three-dimensional coordinate frame of reference […] location of an object's position may be based on intrinsic features, landmarks, shape, color, or other visual appearances, that, in effect, function as recognizable markers (par. 0040)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider with the teachings of Quaid and include a beeping audio feedback to cue the user that is defined by a three-dimensional coordinate frame of reference that gauges the distance to at least one of the target and obstacle. By doing so, the user would be able track the position and orientation of a surgical instrument which indicates an audio cue that varies based on the distance between a surgical cutting tool and an object of interest.
Regarding claim 13, Haider teaches the system of Claim 11, further comprising an active tool having an active tool tip [a surgical tool having an active element corresponding to the surgical function of the tool; an on tool tracking device coupled to the tool (par. 0022). The tracking element is an infrared LED […] the tracker(s) are located, at least in part, on-board the surgical tool (par. 0077)],
wherein the active tool is configured to relocate a focal plane [adjust a camera to zero in on or focus or zoom to a portion of interest in the surgical field based on real-time dynamic CAS procedures and consideration of a CAS surgical plan, reamer or any other surgical tool to which the on tool tracking system is mounted (par. 0209)],
and wherein the first location of the reference plane is importable via a user interface for further enhancing 3D navigation [a reference dataset from imaging of the patient's anatomy, such as a computed tomography image (dataset) of a patient's anatomy, and 2D or 3D virtual reconstructed models of the patient's anatomy, or morphed models scaled to fit the patient anatomy as a point of reference (par. 0078)].
Haider does not explicitly teach the active tool comprising at least one of a linear arrangement of light-emitting diodes, at least a portion of the light-emitting diodes activated as a function of a distance of the active tool tip from the reference plane having a first location.
However, Quaid teaches the active tool comprising at least one of a linear arrangement of light-emitting diodes, at least a portion of the light-emitting diodes activated as a function of a distance of the active tool tip from the reference plane having a first location [LED level meter, and/or the like, to indicate the cutting depth to the user (par. 0138). Information about distance D is displayed by level meter. As the value of D changes, the color of a level in level meter is changed (See Fig 10; par. 0147)].

    PNG
    media_image1.png
    575
    919
    media_image1.png
    Greyscale

Figure 10 from Quaid. A linear arrangement of LEDs indicates the depth of the surgical tool to a reference point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider with the teachings of Quaid and include a linear arrangement of LEDs that activate based on the distance of a surgical tool and a target location. By doing so, the user would be able visually track the cutting depth of a surgical instrument when nearing an object of interest.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haider as applied to claim 1 above, and further in view of Berci (PGPub # 2008030899).
Regarding claim 14, Haider teaches the system of Claim 1, wherein the at least one detector comprises at least one of: a single array of detectors comprising a plurality of video cameras [having multiple cameras or sets of cameras (Fig. 53-59B; par. 0140)],
a pair of detectors comprising at least one of a video loop configuration and a pair of video cameras [in addition to having multiple cameras or sets of cameras, may utilize any one or more of the onboard cameras to capture images for the purpose of recording and zooming while […] rolling recording loop of a preset time duration (par. 0141)],
a pair of detectors capable of stereovision [two (stereovision) or more cameras that are sensitive to visible light or light from another wavelength  (par. 0077)],
two detectors [Systems could further include multiple tracker-tracking element modalities. For example, the system could include an infrared camera and a tracking element with an infrared LED as well as a visible light camera for optical resolution. Tracking information from both could be processed to establish the coordinates of the tool in three dimensions (par. 0191)], wherein each detector of the two detectors comprises at least one of a distinct resolution and a distinct color [A high-resolution camera optimized for image recognition under the visible light spectrum (par. 0182). A reference frame with infrared LED's, cameras with 640x480 resolution (par. 0183)], and whereby differentiation between each view of a stereoscopic view is enabled [the system utilizes at least two cameras to provide stereoscopic vision (par. 0181)].
Haider does not explicitly teach a stereoscopic microscope apparatus, and a robotically operated video optical telescopic microscope apparatus. However, Berci teaches a stereoscopic microscope apparatus, and a robotically operated video optical telescopic microscope apparatus [surgical microscope includes […] a binocular (par. 0003). The system comprises a telescope lens connected to an endoscopic camera head (par. 0016). The system also includes an arm attached to the telescope lens (par. 0030). The arm is robotic (par. 0028)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider with the teachings of Berci and include a stereoscopic microscope that is telescopic and robotic. By doing so, the user would have the ability to use the combination to receive, magnify, transmit, and display images of a surgical field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793